(Back to Main Document) CREDIT AGREEMENT Dated June 22, 2007, by and among LEAF COMMERCIAL FINANCE CO., LLC as the Borrower, VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Lenders, and NATIONAL CITY BANK, as the Agent for the Lenders Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.1 Defined Terms 1 Section 1.2 Use of Defined Terms. 20 Section 1.3 Cross-References. 20 Section 1.4 Accounting and Financial Determinations. 20 ARTICLE II REVOLVING CREDIT FACILITY 21 Section 2.1 Loans 21 Section 2.2 Reduction of Aggregate Commitment Amount 21 Section 2.3 Borrowing Procedures 21 Section 2.4 Continuation and Conversion Elections 22 Section 2.5 Funding 22 Section 2.6 Notes. 22 ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 23 Section 3.1 Repayments and Prepayments; Application 23 Section 3.2 Interest Provisions 23 Section 3.3 Fees 25 ARTICLE IV CERTAIN LIBOR AND OTHER PROVISIONS 25 Section 4.1 LIBOR Lending Unlawful 25 Section 4.2 Deposits Unavailable 25 Section 4.3 Increased LIBOR Loan Costs, etc. 26 Section 4.4 Funding Losses 26 Section 4.5 Increased Capital Costs 26 Section 4.6 Taxes 27 Section 4.7 Payments, Computations, etc 29 Section 4.8 Sharing of Payments 30 Section 4.9 Setoff 30 Section 4.10 Mitigation; Time Limitation 30 Section 4.11 Replacement of Lenders 31 ARTICLE V CONDITIONS TO CREDIT EXTENSIONS 32 Section 5.1 Initial Loan 32 Section 5.2 All Loans 34 ARTICLE VI REPRESENTATIONS AND WARRANTIES 35 Section 6.1 Organization, etc. 35 Section 6.2 Due Authorization, Non-Contravention, etc. 35 Section 6.3 Government Approval, Regulation, etc. 36 Section 6.4 Validity, etc. 36 - i - Section 6.5 Financial Information 36 Section 6.6 No Material Adverse Effect; Compliance with Laws 36 Section 6.7 Litigation. 37 Section 6.8 Subsidiaries 37 Section 6.9 Ownership of Properties 37 Section 6.10 Taxes 37 Section 6.11 Pension and Welfare Plans 37 Section 6.12 Environmental Warranties 38 Section 6.13 Accuracy of Information 38 Section 6.14 Margin Stock 39 Section 6.15 Foreign Assets Control Regulations 39 Section 6.16 Labor Relations; Management Agreements 39 Section 6.17 Insurance 39 Section 6.18 Collateral Documents 39 Section 6.19 Compliance with OFAC Rules and Regulations. 40 ARTICLE VII FINANCIAL INFORMATION AND NOTICES 40 Section 7.1 Financial Statements and Projections. 40 Section 7.2 Certificates. 41 Section 7.3 Other Reports. 41 Section 7.4 Notice of Litigation and Other Matters 41 Section 7.5 Accuracy of Information 43 ARTICLE VIII AFFIRMATIVE COVENANTS 43 Section 8.1 Maintenance of Existence; Compliance with Laws, etc. 43 Section 8.2 Maintenance of Properties 43 Section 8.3 Insurance 43 Section 8.4 Visitations, Books and Records, Field Audits 44 Section 8.5 Environmental Law Covenant 45 Section 8.6 Use of Proceeds 45 Section 8.7 Future Subsidiaries, Security, etc. 45 Section 8.8 Procedures to Ensure Information Dissemination 45 Section 8.9 Further Assurances 45 Section 8.10 Maintenance of Assets 46 ARTICLE IX [INTENTIONALLY OMITTED] 47 ARTICLE X NEGATIVE COVENANTS 48 Section 10.1 Business Activities 48 Section 10.2 Indebtedness 48 Section 10.3 Liens 48 Section 10.4 Investments 50 Section 10.5 Restricted Payments 50 Section 10.6 Issuance of Capital Securities 50 Section 10.7 Consolidation, Merger, etc 51 Section 10.8 Sale of Assets 51 - ii - Section 10.9 Transactions with Affiliates 51 Section 10.10 Restrictive Agreements 51 Section 10.11 Sale and Leaseback 51 Section 10.12 Amendment to Material Documents 52 Section 10.13 Hedging Obligations 52 Section 10.14 Accounting Changes 52 Section 10.15 Upstream Limitations 52 ARTICLE XI EVENTS OF DEFAULTS AND REMEDIES 52 Section 11.1 Events of Default 52 Section 11.2 Action if Bankruptcy 55 Section 11.3 Action if Other Event of Default 55 Section 11.4 Application of Proceeds 55 ARTICLE XII THE AGENT 56 Section 12.1 Actions 56 Section 12.2 Funding Reliance, etc. 56 Section 12.3 Exculpation 57 Section 12.4 Successor 57 Section 12.5 Loans by Agent 57 Section 12.6 Credit Decisions 58 Section 12.7 Reliance by Agent 58 Section 12.8 Defaults 58 ARTICLE XIII MISCELLANEOUS 58 Section 13.1 Waivers, Amendments, etc. 58 Section 13.2 Notices; Time 60 Section 13.3 Payment of Costs and Expenses 61 Section 13.4 Indemnification 61 Section 13.5 Survival 63 Section 13.6 Severability 63 Section 13.7 Headings 63 Section 13.8 Execution in Counterparts, Effectiveness, etc. 63 Section 13.9 Governing Law; Entire Agreement 63 Section 13.10 Successors and Assigns 63 Section 13.11 Assignments and Participations in Loans; Register 63 Section 13.12 Other Transactions 66 Section 13.13 Forum Selection and Consent to Jurisdiction 67 Section 13.14 Waiver of Jury Trial 67 Section 13.15 USA Patriot Act 67 - iii - SCHEDULES AND EXHIBITS Schedule I -Initial Commitments Schedule 1.1-Form of Assignment Agreement Schedule 6.7-Litigation Schedule 6.9-Real Property Schedule 6.11-Pension and Welfare Plans Schedule 6.12-Environmental Disclosures Schedule 10.2-Existing Indebtedness Schedule 10.3-Existing Liens Schedule 10.4-Existing Investments Schedule 10.9-Transactions with Affiliates Exhibit A -Form of Note Exhibit B-Form of Borrowing Request Exhibit C -Form of Borrowing Base Certificate Exhibit D -Form of Continuation/Conversion Notice Exhibit E -Form of Compliance Certificate Exhibit F -Form of Lender Assignment Acceptance - iv - CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated June 22, 2007, is by and among LEAF COMMERCIAL FINANCE CO., LLC, a Delaware limited liability company (the “Borrower”), the various financial institutions and other Persons from time to time parties hereto (the “Lenders”), and NATIONAL CITY BANK, a national banking association (“National City”), as administrative agent and collateral agent for the Lenders (in such capacity, the “Agent”). BACKGROUND A.The Borrower is purchasing from Pacific Capital Bank, N.A., a national banking association (the “Seller”) certain assets (“Purchased Assets”) pursuant to that certain Asset Purchase Agreement dated as of June 19, 2007 (the “Purchase Agreement”), by and among the Seller and the Borrower, LEAF Funding and LEAF Financial, as buyers (the “Acquisition”). B.The Borrower has requested a short term revolving credit facility, which the Lenders have agreed to extend to the Borrower on the terms and conditions of this Agreement for use by the Borrower to finance the purchase of (i) the Purchased Assets from the Seller and (ii) any other Eligible Contracts (as defined below). NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, and intending to be legally bound hereby, such parties hereby agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.1Defined Terms .The following terms, when used in this Agreement, including its preamble and background, shall, except where the context otherwise requires, have the following meanings (such meanings to be equally applicable to the singular and plural thereof): “Adjusted Base Rate” means, on any date and with respect to all Base Rate Loans, a fluctuating rate of interest per annum (rounded upward, if necessary, to the next highest 1/100 of 1%) equal to the higher of (a) the Base Rate in effect on such day, and (b) the sum of the Federal Funds Rate in effect on such day plus
